Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 (part), 2-8, 11, 12, 14, drawn to a plant, plant cell, or plant seed comprising a PhyB loss-of-function mutation, and a modified MYC nucleic acid encoding a mutant MYC protein comprising at least one mutation within or outside of a JAZ-interacting domain (JID) polypeptide region

Group II, claim(s) 1 (part), 2, 3, 9, 10, 14, drawn to a plant, plant cell, or plant seed comprising a PhyB loss-of-function mutation, and a loss-of-function mutation in at least one gene encoding a transcriptional repressor of jasmonic acid response (JAZ protein).

Group III, claim(s) 1 (part), 13, drawn to a plant, plant cell, or plant seed comprising a PhyB loss-of-function mutation, and a modified MYC nucleic acid encoding a mutant MYC protein comprising at least one mutation within or outside of a JAZ-interacting domain (JID) polypeptide region, or wherein the plant, plant cell, or plant seed further comprising a heterologous PIF4 transgene or PIF4 expression cassette.

Group IV, claim(s) 1 (part), 13, drawn to a plant, plant cell, or plant seed comprising a PhyB loss-of-function mutation, and a loss-of-function mutation in at least one gene encoding a transcriptional repressor of jasmonic acid response (JAZ protein), or wherein the plant, plant cell, or plant seed further comprising a heterologous PIF4 transgene or PIF4 expression cassette.

Group V, claim(s) 15, 16, 17, 19, 22, drawn to a method comprising providing one or more plant cells comprising a PhyB loss-of-function mutation and introducing into at least one of the one or more plant cells at least one transgene or .

Group VI, claim(s) 18, 20, 21, 23, drawn to a method comprising providing one or more plant cells with a loss-of-function mutation in at least one gene encoding a transcriptional repressor of jasmonic acid response (JAZ) protein; introducing into the one or more plant cells a PhyB loss-of-function mutation to generate one or more modified plant cells; and generating a plant from the one or more modified plant cell(s).

The technical feature linking Groups I-VI is a plant comprising a PhyB loss-of function mutation.  However, Melisa Leone et al. (New Phytologist; 204: 355-367; 2014; see in particular page 357, left column, paragraph 1) disclose a jaz10phyB mutant that was obtained by crossing the phyB-9 and jaz10.1 mutants of Arabidopsis.

Accordingly, Groups I-VI are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another.  These sequences are thus deemed to normally constitute different inventive concepts. 
In the instant case, Applicant is required to elect one protein/gene from the following with the elected group of claims:
(i) PHYB proteins: SEQ ID NOs: 30, 32, 33, 34, 35, 36 and 37 (elect one);

(ii) JAZ-interacting domain (JID) of the mutant MYC proteins: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26 and 28 (elect one);

(iii) MYC proteins: 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, 25 and 27 (elect one); 

(iv) JAZ proteins: JAZ1, JAZ2, JAZ3, JAZ4, JAZ5, JAZ6, JAZ7, JAZ8, JAZ9, JAZ10, JAZ11, JAZ12 and JAZ13 (elect one);

(v) JAZ proteins: SEQ ID NOs: 48, 50, 52, 54, 56, 68-73 and 74 (elect one);

(v) jaz nutant genes: jaz1, jaz3, jaz4-1, jaz9 and jaz10 (elect one);

It is important to note that election from (ii)-(v) must correspond with each other.  For example, elected SEQ ID NO: from (ii) must be present within the elected SEQ ID NO from (iii).  Likewise, elected JAZ protein from (iv) must correspond to the elected JAZ protein from (v) and elected jaz mutant from (v).
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663